J-S03027-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAWN A. SEIF, SR.                         :
                                               :
                       Appellant               :   No. 756 WDA 2021

          Appeal from the Judgment of Sentence Entered May 13, 2021
              In the Court of Common Pleas of Allegheny County
             Criminal Division at No(s): CP-02-CR-0010893-2017

BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                            FILED: MARCH 25, 2022

        Shawn A. Seif, Sr., appeals from the judgment of sentence imposed

following the entry of his guilty pleas to aggravated assault, endangering the

welfare of children, unlawful restraint, simple assault, aggravated indecent

assault (two counts), indecent assault, and strangulation.1 We affirm.

        In 2017, Seif strangled and sexually assaulted his former paramour and

physically assaulted one of her minor children.2 He was arrested and charged


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 See 18 Pa.C.S.A. §§ 2702(a)(2), 4304, 2902(a)(1), 2701(a)(1), 3125,
3126(a)(2), 2718(a)(1).

2 The details of Seif’s crimes are not relevant to our disposition of the issues
raised in this appeal. This Court previously provided a description of those
facts. See Commonwealth v. Seif, 240 A.3d 918 (Pa. Super. 2020)
(unpublished memorandum at *1-2).
J-S03027-22


with numerous violations of the Crimes Code. On February 27, 2018, Seif

entered guilty pleas to the crimes listed above.          On May 21, 2018, the

Honorable Mark V. Tranquilli imposed an aggregate prison sentence of seven

and one-half to fifteen years.

       Seif appealed his judgment of sentence to this Court arguing, inter alia,

that his convictions for unlawful restraint and strangulation should have

merged for sentencing purposes.           This Court concluded that the crimes of

unlawful restraint and strangulation do not merge for sentencing purposes

because both crimes include element(s) that the other crime does not. This

Court nevertheless vacated Seif’s judgment of sentence on other grounds and

remanded for re-sentencing.

       On remand, the case was reassigned to the Honorable Bruce R. Beemer

for re-sentencing. On May 13, 2021, Judge Beemer conducted a re-sentencing

hearing and thereafter imposed an aggregate prison sentence of seven and

one-half to fifteen years.3       Seif filed a timely post-sentence motion which

Judge Beemer denied. Seif filed a timely notice of appeal, and both he and

the re-sentencing court complied with Pa.R.A.P. 1925.

       On appeal, Seif raises the following issues for our review:

       1. Whether . . . Seif’s sentence . . . [for] unlawful restraint is
          illegal when it should have merged, for sentencing purposes,
          with the sentence [for] . . . strangulation?
____________________________________________


3 Relevantly, the re-sentencing court imposed a sentence of five years’
probation for unlawful restraint and eight to sixteen months’ imprisonment for
strangulation.

                                           -2-
J-S03027-22



      2. Did the [re-]sentencing court abuse its sentencing discretion
         by imposing an excessive sentence that ignored . . . Seif’s
         rehabilitative needs?

Seif’s Brief at 6 (some capitalization omitted).

      In his first issue, Seif claims that two of his convictions should have

merged for sentencing purposes.       Such a claim implicates the legality of

sentence. See Commonwealth v. Robinson, 931 A.2d 15, 24 (Pa. Super.

2007) (en banc). As the issue raises a question of law, “our scope of review

is plenary and our standard of review is de novo.”       Commonwealth v.

Williams, 920 A.2d 887, 888-89 (Pa. Super. 2007) (quoting Commonwealth

v. Jones, 912 A.2d 815, 816 n.1 (Pa. 2006)).

      Our legislature has provided that:

            No crimes shall merge for sentencing purposes unless the
      crimes arise from a single criminal act and all of the statutory
      elements of one offense are included in the statutory elements of
      the other offense. Where crimes merge for sentencing purposes,
      the court may sentence the defendant only on the higher graded
      offense.

42 Pa.C.S.A. § 9765. Thus, merger is prohibited unless two distinct facts are

present: (1) the crimes arise from a single criminal act; and (2) all of the

statutory elements of one of the offenses are included in the statutory

elements of the other. See Commonwealth v. Baldwin, 985 A.2d 830, 833

(Pa. 2009).

      Seif asserts that the Commonwealth did not establish that his

convictions for unlawful restraint and strangulation arose from separate acts,


                                      -3-
J-S03027-22


or that these crimes have different elements.              As explained above, Seif

asserted the same illegal sentencing/merger claim in his prior appeal from

Judge Tranquilli’s 2018 sentence.              See Seif, 240 A.3d 918 (unpublished

memorandum at *3, 5). In that appeal, this Court considered and rejected

Seif’s merger claim. Id. (unpublished memorandum at *5-7). In relevant

part, this Court held that both offenses require an element that the other does

not. Specifically, this Court determined that strangulation does not require

proof of the risk of serious bodily injury, which is an element of unlawful

restraint. Id.4 This Court further concluded that unlawful restraint does not

require proof of impeding the breathing or circulation of the blood of another

person, which is an element of strangulation.              Id.5   As this Court has

previously decided       that Seif’s convictions for        unlawful restraint and

strangulation do not merge for sentencing purposes, the law of the case

doctrine bars this panel from reconsidering the matter. See Commonwealth

v. Starr, 664 A.2d 1326, 1331 (Pa. 1995) (holding that an appellate court

may not alter the resolution of a legal question previously decided by the same

appellate court). For this reason, Seif’s first issue merits no relief.

        In his second issue, Seif asserts that his sentence is excessive because

his rehabilitative needs were not adequately considered. This claim implicates



____________________________________________


4   See 18 Pa.C.S.A. § 2718(a)(1).

5   See 18 Pa.C.S.A. § 2902(a)(1).

                                           -4-
J-S03027-22


the discretionary aspects of Seif’s sentence. “Challenges to the discretionary

aspects of sentencing do not entitle an appellant to review as of right.”

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010). Prior to

reaching the merits of a discretionary sentencing issue:

      [this Court conducts] a four[-]part analysis to determine: (1)
      whether appellant has filed a timely notice of appeal, see Pa.R.A.P.
      902 and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence, see
      Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal defect,
      [see] Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate under
      the Sentencing Code, [see] 42 Pa.C.S.A. § 9781(b).

Id. at 170 (citation omitted). When an appellant challenges the discretionary

aspects of his sentence, we must consider his brief on this issue as a petition

for permission to appeal. See Commonwealth v. Yanoff, 690 A.2d 260,

267 (Pa. Super. 1997); see also Commonwealth v. Tuladziecki, 522 A.2d

17, 18 (Pa. 1987); 42 Pa.C.S.A. § 9781(b).

      In the instant case, Seif filed a timely notice of appeal, preserved his

claims in a timely post-sentence motion, and included in his appellate brief a

separate Rule 2119(f) statement. As such, he is in technical compliance with

the requirements to challenge the discretionary aspects of his sentence. See

Commonwealth v. Rhoades, 8 A.3d 912, 916 (Pa. Super. 2010). Thus, we

will proceed to review the Rule 2119(f) statement to determine whether Seif

has presented a substantial question for our review.

      In his Rule 2119(f) statement, Seif points out that Judge Beemer

imposed a sentence that was consistent with Judge Tranquilli’s 2018 sentence

                                     -5-
J-S03027-22


and this Court’s directives on remand from the prior appeal. However, after

noting this consistency, Seif devotes the remainder of his Rule 2119(f)

statement to a claim that Judge Tranquilli abused his discretion when

imposing Seif’s 2018 sentence.6 Indeed, Seif provides a lengthy description

of the arguments made and mitigating evidence adduced at the May 21, 2018

sentencing hearing, and argues that Judge Tranquilli failed to consider his

rehabilitative needs when imposing Seif’s 2018 sentence.7

       Significantly, the only sentence properly before this Court is Judge

Beemer’s May 13, 2021 sentence.8               Seif makes no reference in his Rule

2119(f) statement to the sentencing hearing that Judge Beemer conducted on

that date, or the arguments made and mitigating evidence introduced at that

hearing.    Moreover, Seif fails to make any assertion in his Rule 2119(f)

____________________________________________


6See, e.g., Seif’s Brief at 28 (stating that “this argument remains focused on
Judge Tranquilli’s original sentencing proceedings”).

7 We are mindful that a claim that a court imposed an excessive sentence and
failed to consider a defendant’s rehabilitative needs presents a substantial
question. See Commonwealth v. Johnson, 125 A.3d 822, 826 (Pa. Super.
2015). However, Seif does not present any claim in his Rule 2119(f)
statement that, when imposing the May 13, 2021 sentence at issue in this
appeal, Judge Beemer failed to consider his rehabilitative needs.

8Because this Court previously vacated Judge Tranquilli’s 2018 sentence, it is
a legal nullity. See Commonwealth v. Wilson, 934 A.2d 1191, 1192-93
(Pa. 2007) (holding that when appellant’s original sentence was vacated, the
sentence was rendered a legal nullity); see also Commonwealth v.
Johnson, 967 A.2d 1001, 1006 (Pa. Super. 2009) (holding that when a
sentence is vacated, the defendant is restored to the status of unsentenced).




                                           -6-
J-S03027-22


statement that Judge Beemer abused his discretion by failing to consider

Seif’s rehabilitative needs when imposing Seif’s 2021 sentence.9 Because Seif

has not raised in his Rule 2119(f) statement a substantial question regarding

Judge Beemer’s 2021 sentence, we deny Seif’s petition for permission to

appeal the discretionary aspects of that sentence.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/25/2022




____________________________________________


9We are also mindful that an appellant may raise a substantial question when
he asserts that the re-sentencing court relied on a prior court’s determination
and failed to conduct an independent review of the evidence presented at re-
sentencing. See Commonwealth v. Serrano, 150 A.3d 470, 472-73 (Pa.
Super. 2016). However, Seif did not assert in his post-sentence motion, his
1925(b) statement, or in his 2119(f) statement that Judge Beemer failed to
conduct an independent review of the evidence presented at re-sentencing.

                                           -7-